Citation Nr: 0503301	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-32 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 until September 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs. 

The August 2002 decision also denied the veteran's claim 
seeking service connection for a shrapnel wound of the right 
shin, finding that he had not submitted new and material 
evidence to reopen such claim.  It appears that the veteran 
is again seeking to reopen such claim, as in June 2003 he 
submitted medical evidence indicating that his shrapnel 
wounds were due to military service.  That matter is referred 
to the RO for any appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination of record  assessing the 
severity of the veteran's service connected  right knee 
disability was conducted in July 2002.  On the basis of that 
examination and results of June 2002 X-rays, the RO 
determined that a rating in excess of 10 percent was not 
warranted.  However, the veteran's knee condition apparently 
became worse in the fall of 2002.  A September 2002 MRI  
showed a tear of the posterior horn of the medial meniscus 
and moderate knee effusion.  An October 2002 note shows that 
the veteran's treating physician, Dr. D, ordered a knee brace 
for the veteran to wear up until the time of his appointment 
with an orthopedic specialist.  In a February 2004 letter, 
the veteran reported that he had a phone consultation with 
Dr. L, an orthopedic surgeon.  Dr. L indicated that while a 
knee replacement might be in order, the new knee would only 
last about 20 years.  Consequently, he suggested that the 
veteran wait on surgery and continue to wear the brace.  
In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Given 
that the veteran's right knee condition appears to have 
worsened since the July 2002 examination, a new examination 
is needed to determine its current severity.  Recent VA and 
private medical records may also contain information 
pertinent to this claim. 

Accordingly, the case is remanded for the following:   

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for right 
knee disability from July 2002 to the 
present, then obtain records of such 
treatment from all  sources identified.  
Whether or not he responds, the RO should 
obtain any  reports of VA treatment (not 
already of  record).  

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disability.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examination should 
include range of motion studies of the 
right knee with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The examiner must 
note whether there is instability or 
subluxation and, if so, the degree of 
such impairment.  All functional 
limitations resulting from the right knee 
disability should be identified.  The 
examiner should  note whether there is 
any pain, weakened  movement, excess 
fatigability, or incoordination on 
movement of the knee.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of  any pain medication or 
other treatment for relief of pain.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim.  In so doing, the RO should 
consider the applicability of VAOPGCPREC 
9-2004, if any.  If the claim remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.   
The case should then be returned to the 
Board, if in order, for further appellate 
review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


